        Case 4:19-cr-00030-BMM Document 105 Filed 04/21/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                      Cause No. CR 19-29-GF-BMM
                                                          CR 19-30-GF-BMM
              Plaintiff,

       vs.                                                  ORDER

 LUKE JOHN SCOTT, SR.,

              Defendant.


      The Court allowed Luke John Scott, Sr. (Scott) to proceed pro se after

having conducted a Faretta hearing to assess whether Scott undertook knowingly,

intelligently, and voluntarily his decision to represent himself. (CR-19-29-GF-

BMM, Doc. 73 at 1-2 & CR-19-30-GF-BMM, Doc. 72 at 1-2.) Scott has filed a

Motion for Henthorn Request. (CR-19-29-GF-BMM, Doc. 99 & CR-19-30-GF-

BMM, Doc. 98.) Scott seeks the personnel files of all federal and tribal agents

involved in his cases. (Id.)

      The Government responded to Scott’s motion and notified the Court that it is

in receipt of Scott’s Henthorn request. (CR-19-29-GF-BMM, Doc. 104 at 1-2 &

CR-19-30-GF-BMM, Doc. 101 at 1-2.) Scott’s previous defense counsel had

already made the request on Scott’s behalf in an initial discovery letter received by
                                          1
        Case 4:19-cr-00030-BMM Document 105 Filed 04/21/20 Page 2 of 2

the Government on April 26, 2019. (Id. at 2.) The Government stated that it will

respond to Scott’s Henthorn request consistent with office and District policy. (Id.)

Trial is currently scheduled on August 11, 2020, in CR-19-29-GF-BMM and on

August 25, 2020, in CR-19-30-GF-BMM. (CR-19-29-GF-BMM, Doc. 102 & CR-

19-30-GF-BMM, Doc. 100.)

      The parties agree that Scott is entitled to discover Henthorn material.

Accordingly, IT IS HEREBY ORDERED that Scott’s Motion for Henthorn

Request (CR-19-29-GF-BMM, Doc. 99 & CR-19-30-GF-BMM, Doc. 98) is

GRANTED. The Government is directed to produce discoverable Henthorn

material to Scott 30 days before each trial, to allow time for the Government to

seek advice from the Court, if necessary, regarding the manner of disclosure given

Scott’s pro se status.

      DATED this 21st day of April, 2020.




                                          2
